DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al. US (2021/0392683) in view of Liu et al. US (2020/0396012).

Regarding Claim 1, Awadin discloses a method of wireless communication, comprising: performing, by a wireless communication device (see Fig. 23 i.e., WTRU 102, Fig. 24 & Para’s [0130] & [0144]), channel measurements in a shared radio frequency band (see Para’s [0003] i.e., shared unlicensed spectrum, [0046] i.e., mmWave unlicensed spectrum, [0048], [0053], [0094] i.e., PDSCH, & [0124] i.e., the unlicensed band may be shared with other devices) during a plurality of measurement occasions spaced apart in time, (see Fig. 2 & Fig. 3 i.e., LBT measurement occasions & Para’s [0044] i.e., The LBT procedure is defined as a mechanism by which an equipment applies a clear channel assessment (CCA) check before using the channel. The CCA utilizes at least energy detection (i.e., “measurement”) to determine the presence or absence of other signals on a channel in order to determine if a channel is occupied or clear, respectively, [0051], [0053] i.e., The UE consecutively performs a series of full channel access procedures in which extensive channel sensing procedures are deployed to enhance friendly co-existence with other technologies using the same spectrum, for example, they may include, but not limited to, several deterministic channel sensing occasions (i.e., “plurality of measurement occasions” performed by the UE)…on all beams as shown in Fig. 2. This procedure consists of several LBT gaps to perform full channel access procedures on the LBT beams, e.g., b0 for beam 0, b1 for beam 1, b2 for beam 2 and b3 for beam 3 as illustrated in Fig. 2. In each LBT beam gap, the UE may perform channel sensing with the LBT beam and make a decision whether the channel is idle or not for this LBT beam & [0056-0057] i.e., the UE may wait for the next LBT occasion as shown in Fig. 3 (i.e., “plurality of measurement occasions”)).

the performing the channel measurements being based on a plurality of spatial directions; (see Fig. 2 i.e., beams b-b3 measured in each spatial direction & Fig. 4 i.e., beams b0-b9 measured in each spatial direction & Para’s [0053], [0059] i.e., the UE is configured or signaled to perform LBT on multiple directions that may cover spatial directions illustrated in Fig. 2, up to 360°, [0062] i.e., spatial direction of each beam is measured, [0067] i.e., spatial direction of the beams, & [0076]). 


and transmitting, by the wireless communication device in a first spatial direction, a first communication signal in the shared radio frequency band, (see Fig. 3 i.e., maximum channel occupancy time (MCOT) & Para’s [0047], [0051], [0056-0057] i.e., Upon the result of the full channel access procedure, the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s). Moreover, the UE may transmit on UL when at least one LBT beam is idle and the UE may not transmit on UL beams that are associated with non-idle LBT beam, [0059] i.e., each beam is associated with a spatial direction and thus includes a first spatial direction, [0062] i.e., Only the UL beams that are associated with idle LBT beams may be used for UL transmission, i.e., the channel in that spatial direction (i.e., “first spatial direction”) is clear & [0067])

the plurality of spatial directions including the first spatial direction. (see Fig. 2 i.e., beams b-b3 measured in each spatial direction & Fig. 4 i.e., beams b0-b9 measured in each spatial direction & Para’s [0053], [0059] i.e., the UE is configured or signaled to perform LBT on multiple directions that may cover spatial directions illustrated in Fig. 2, up to 360°, [0062] i.e., spatial direction of each beam is measured, [0067] i.e., spatial direction of the beams, & [0076]).

While Awadin discloses transmitting, by the wireless communication device in a first spatial direction, the first communication signal in the shared radio frequency band (see Para’s [0047], [0051], [0056-0059], [0062] & [0067]), Awadin does not disclose the claim features of determining, by the wireless communication device, whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction; and transmitting in the first spatial direction, the first communication signal in the shared radio frequency band without the medium access restriction in response to determining that the channel measurements satisfy the criterion. However the claim features would be rendered obvious in view of Liu et al. US (2020/0396012).

In regards to the claim feature of “determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction”. The claim language “for accessing the shared radio frequency band without a medium access restriction” is simply a statement of intended use and is not considered limiting to the claim. Therefore the claim feature of “for accessing the shared radio frequency band without a medium access restriction” which is intended use is not  limiting to the claim feature of “determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction”. 

Liu discloses determining, by a wireless communication device (see Fig. 1 i.e., UE 106), whether channel measurements satisfy a criterion (see Fig. 5 i.e., obtain long-term value of measurement metrics & Fig. 6 i.e., beam pairs are selected for communication according to ranking 2 (i.e., “satisfying criterion”) which is based on long-term value of the measurement metrics which satisfies a criterion for accessing the shared radio frequency band) 
for accessing the shared radio frequency band (see Fig. 1 & Fig.’s 5-6 & Para’s [0035-0036] i.e., measurement metrics is obtained and when the measurement metrics is better (for example, better than a predetermined threshold) (i.e., “satisfying criterion” for accessing the shared radio frequency band) or the best may be determined to be matched, and they form a matched beam pairs in the downlink/uplink & [0045-0049] i.e., the plurality of BQI elements may further comprise an instantaneous value and/or a long term value of the measurement metrics which may be determined by a wireless communication device such as terminal device or base station, [0060] i.e., shared channel, [0071-0072] i.e., In an embodiment, the long-term value may be an average value or weighted average value of a plurality of instantaneous values of the measurement metrics, [0075] i.e., long-term value of RSRP & [0078-0080] i.e., a terminal device may measure instantaneous values of the measurement metrics periodically to calculate the long-term value…Therefore, the activated BPL can also be selected based on the instantaneous value and long-term value of the measurement metrics, [0080] i.e., beam pairs are selected based on the ranking, [0083] i.e., Based on the correspondence, the beam pair can be selected so that the BQI elements of the beam pair match the quality of service target for communication service, [0087], [0097] i.e., long-term value of measurement metrics is obtained for the beam pair quality indications of the K beams…X beams can be selected, [0108-0109] i.e., activated UL beam pairs are determined based on long-term value & [0114]) without a medium access restriction (see Para’s [0042] i.e., The activated BPL is a BPL used to transmit data/control signals between a base station and a terminal device (i.e., communication between UE and base station occurs “without a medium access restriction”), [0103] i.e., the terminal device may use the activated beam pairs for communication (i.e., communication between UE and base station on the selected BPL occurs “without a medium access restriction” based on the obtained long-term measurements satisfying the criterion), [0109] i.e., the base station may use the activated beam pairs for communication accordingly (i.e., communication occurs “without a medium access restriction”))

and transmitting, by a wireless communication device (see Fig. 1 i.e., UE 104) in a first spatial direction (see Fig. 1 & Para [0036] i.e., selected uplink transmitting beams 106 of the terminal device 104 includes a first spatial direction), a first communication signal in the shared radio frequency band (see Fig. 1 & Para [0036] i.e., uplink transmitting beams 106 of UE will be selected for transmission of a signal to the shared radio frequency band) without the medium access restriction (see Para’s [0042] i.e., The activated BPL is a BPL used to transmit data/control signals between a base station and a terminal device (i.e., communication between UE and base station occurs “without a medium access restriction”), [0103] i.e., the terminal device may use the activated beam pairs for communication (i.e., communication between UE and base station on the selected BPL occurs “without a medium access restriction” based on the obtained long-term measurements satisfying the criterion), [0109] i.e., the base station may use the activated beam pairs for communication accordingly (i.e., communication occurs “without a medium access restriction”)) in response to determining that the channel measurements satisfy the criterion (see Fig.’s 5-6 & Para’s [0035-0036] i.e., measurement metrics is obtained and when the measurement metrics is better (for example, better than a predetermined threshold) (i.e., “satisfying criterion” for accessing the shared radio frequency band) or the best may be determined to be matched, and they form an matched beam pairs in the uplink. In an embodiment of the present disclosure, one or more of the matched beam pairs in the uplink can be selected as candidate beam pair(s) and thereby establishing candidate BPL(s). In an embodiment of the present disclosure, one or more candidate beam pairs in the uplink can be selected as activated beam pair(s) and thereby establishing activated BPL(s), [0042] i.e., BPL is a communication link established by beam pairs in uplink, [0044], [0053], [0071-0072] i.e., long-term value of the measurement metrics is obtained for selecting/activating a corresponding BPL which satisfies criterion for accessing the shared radio frequency band & [0108-0109] i.e., beam pair quality indications of one or more uplink beam pairs (i.e., “uplink transmission”) are determined for the UE based on long-term value of measurement metrics). 

(Liu suggests the long-term value of the measurement metrics can characterize the gain level of a beam pair (for example, characterizing by RSRP or RSRQ) or the communication quality (for example, characterized by SINR or SNR) where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability (see Para [0079]) and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement, (see Para [0047])). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the channel measurements performed during a plurality of measurement occasions for transmitting by the wireless device in a first spatial direction, a first communication signal in the shared radio frequency band as disclosed in Awadin to transmit the first communication signal in the shared radio frequency band by determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction by obtaining a long-term value of the measurements as disclosed in the teachings of Liu who discloses a long-term value of RSRP measurement metrics is determined by a wireless communication device for determining a beam pair quality indication for selecting and activating a beam pair link (BPL) between the base station and the terminal device for accessing the shared radio frequency band without the medium access restriction, because the motivation lies in Liu that the long-term value of the measurement metrics can characterize the gain level or the communication quality of a beam pair, where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement of the communication. 

Regarding Claim 16, Awadin discloses a wireless communication device (see Fig. 23 i.e., WTRU 102, Fig. 24 & Para’s [0130] & [0144]) comprising: a processor (see Fig. 24 i.e., processor 118 & Para’s [0144-0145]) configured to: perform channel measurements in a shared radio frequency band (see Para’s [0003] i.e., shared unlicensed spectrum, [0046] i.e., mmWave unlicensed spectrum, [0048], [0053], [0094] i.e., PDSCH, & [0124] i.e., the unlicensed band may be shared with other devices) during a plurality of measurement occasions spaced apart in time, (see Fig. 2 & Fig. 3 i.e., LBT measurement occasions & Para’s [0044] i.e., The LBT procedure is defined as a mechanism by which an equipment applies a clear channel assessment (CCA) check before using the channel. The CCA utilizes at least energy detection (i.e., “measurement”) to determine the presence or absence of other signals on a channel in order to determine if a channel is occupied or clear, respectively, [0051], [0053] i.e., The UE consecutively performs a series of full channel access procedures in which extensive channel sensing procedures are deployed to enhance friendly co-existence with other technologies using the same spectrum, for example, they may include, but not limited to, several deterministic channel sensing occasions (i.e., “plurality of measurement occasions” performed by the UE)…on all beams as shown in Fig. 2. This procedure consists of several LBT gaps to perform full channel access procedures on the LBT beams, e.g., b0 for beam 0, b1 for beam 1, b2 for beam 2 and b3 for beam 3 as illustrated in Fig. 2. In each LBT beam gap, the UE may perform channel sensing with the LBT beam and make a decision whether the channel is idle or not for this LBT beam & [0056-0057] i.e., the UE may wait for the next LBT occasion as shown in Fig. 3 (i.e., “plurality of measurement occasions”)).

the channel measurements being based on a plurality of spatial directions; (see Fig. 2 i.e., beams b-b3 measured in each spatial direction & Fig. 4 i.e., beams b0-b9 measured in each spatial direction & Para’s [0053], [0059] i.e., the UE is configured or signaled to perform LBT on multiple directions that may cover spatial directions illustrated in Fig. 2, up to 360°, [0062] i.e., spatial direction of each beam is measured, [0067] i.e., spatial direction of the beams, & [0076]). 

and transceiver (see Fig. 24 i.e., transceiver 120 & Para [0146]) coupled to the processor (see Fig. 24 i.e., processor 118 & Para’s [0144-0145]), wherein the transceiver (see Fig. 24 i.e., transceiver 120 & Para [0146]) is configured to: transmit in a first spatial direction, a first communication signal in the shared radio frequency band, (see Fig. 3 i.e., maximum channel occupancy time (MCOT) & Para’s [0047], [0051], [0056-0057] i.e., Upon the result of the full channel access procedure, the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s). Moreover, the UE may transmit on UL when at least one LBT beam is idle and the UE may not transmit on UL beams that are associated with non-idle LBT beam, [0059] i.e., each beam is associated with a spatial direction and thus includes a first spatial direction, [0062] i.e., Only the UL beams that are associated with idle LBT beams may be used for UL transmission, i.e., the channel in that spatial direction (i.e., “first spatial direction”) is clear & [0067])

the plurality of spatial directions including the first spatial direction. (see Fig. 2 i.e., beams b-b3 measured in each spatial direction & Fig. 4 i.e., beams b0-b9 measured in each spatial direction & Para’s [0053], [0059] i.e., the UE is configured or signaled to perform LBT on multiple directions that may cover spatial directions illustrated in Fig. 2, up to 360°, [0062] i.e., spatial direction of each beam is measured, [0067] i.e., spatial direction of the beams, & [0076]).

While Awadin discloses transmitting, by the wireless communication device in a first spatial direction, the first communication signal in the shared radio frequency band (see Para’s [0047], [0051], [0056-0059], [0062] & [0067]), Awadin does not disclose the claim features of the wireless device determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction; and transmitting in the first spatial direction, the first communication signal in the shared radio frequency band without the medium access restriction in response to determining that the channel measurements satisfy the criterion. However the claim features would be rendered obvious in view of Liu et al. US (2020/0396012).

In regards to the claim feature of “determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction”. The claim language “for accessing the shared radio frequency band without a medium access restriction” is simply a statement of intended use and is not considered limiting to the claim. Therefore the claim feature of “for accessing the shared radio frequency band without a medium access restriction” which is intended use is not  limiting to the claim feature of “determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction”. 

Liu discloses determining, by a wireless communication device (see Fig. 1 i.e., UE 106), whether channel measurements satisfy a criterion (see Fig. 5 i.e., obtain long-term value of measurement metrics & Fig. 6 i.e., beam pairs are selected for communication according to ranking 2 (i.e., “satisfying criterion”) which is based on long-term value of the measurement metrics which satisfies a criterion for accessing the shared radio frequency band) 

for accessing the shared radio frequency band (see Fig. 1 & Fig.’s 5-6 & Para’s [0035-0036] i.e., measurement metrics is obtained and when the measurement metrics is better (for example, better than a predetermined threshold) (i.e., “satisfying criterion” for accessing the shared radio frequency band) or the best may be determined to be matched, and they form a matched beam pairs in the downlink/uplink & [0045-0049] i.e., the plurality of BQI elements may further comprise an instantaneous value and/or a long term value of the measurement metrics which may be determined by a wireless communication device such as terminal device or base station, [0060] i.e., shared channel, [0071-0072] i.e., In an embodiment, the long-term value may be an average value or weighted average value of a plurality of instantaneous values of the measurement metrics, [0075] i.e., long-term value of RSRP & [0078-0080] i.e., a terminal device may measure instantaneous values of the measurement metrics periodically to calculate the long-term value…Therefore, the activated BPL can also be selected based on the instantaneous value and long-term value of the measurement metrics, [0080] i.e., beam pairs are selected based on the ranking, [0083] i.e., Based on the correspondence, the beam pair can be selected so that the BQI elements of the beam pair match the quality of service target for communication service, [0087], [0097] i.e., long-term value of measurement metrics is obtained for the beam pair quality indications of the K beams…X beams can be selected, [0108-0109] i.e., activated UL beam pairs are determined based on long-term value & [0114]) without a medium access restriction (see Para’s [0042] i.e., The activated BPL is a BPL used to transmit data/control signals between a base station and a terminal device (i.e., communication between UE and base station occurs “without a medium access restriction”), [0103] i.e., the terminal device may use the activated beam pairs for communication (i.e., communication between UE and base station on the selected BPL occurs “without a medium access restriction” based on the obtained long-term measurements satisfying the criterion), [0109] i.e., the base station may use the activated beam pairs for communication accordingly (i.e., communication occurs “without a medium access restriction”))

and transmitting, by a wireless communication device (see Fig. 1 i.e., UE 104) in a first spatial direction (see Fig. 1 & Para [0036] i.e., selected uplink transmitting beams 106 of the terminal device 104 includes a first spatial direction), a first communication signal in the shared radio frequency band (see Fig. 1 & Para [0036] i.e., uplink transmitting beams 106 of UE will be selected for transmission of a signal to the shared radio frequency band) without the medium access restriction (see Para’s [0042] i.e., The activated BPL is a BPL used to transmit data/control signals between a base station and a terminal device (i.e., communication between UE and base station occurs “without a medium access restriction”), [0103] i.e., the terminal device may use the activated beam pairs for communication (i.e., communication between UE and base station on the selected BPL occurs “without a medium access restriction” based on the obtained long-term measurements satisfying the criterion), [0109] i.e., the base station may use the activated beam pairs for communication accordingly (i.e., communication occurs “without a medium access restriction”)) in response to determining that the channel measurements satisfy the criterion (see Fig.’s 5-6 & Para’s [0035-0036] i.e., measurement metrics is obtained and when the measurement metrics is better (for example, better than a predetermined threshold) (i.e., “satisfying criterion” for accessing the shared radio frequency band) or the best may be determined to be matched, and they form an matched beam pairs in the uplink. In an embodiment of the present disclosure, one or more of the matched beam pairs in the uplink can be selected as candidate beam pair(s) and thereby establishing candidate BPL(s). In an embodiment of the present disclosure, one or more candidate beam pairs in the uplink can be selected as activated beam pair(s) and thereby establishing activated BPL(s), [0042] i.e., BPL is a communication link established by beam pairs in uplink, [0044], [0053], [0071-0072] i.e., long-term value of the measurement metrics is obtained for selecting/activating a corresponding BPL which satisfies criterion for accessing the shared radio frequency band & [0108-0109] i.e., beam pair quality indications of one or more uplink beam pairs (i.e., “uplink transmission”) are determined for the UE based on long-term value of measurement metrics). 

(Liu suggests the long-term value of the measurement metrics can characterize the gain level of a beam pair (for example, characterizing by RSRP or RSRQ) or the communication quality (for example, characterized by SINR or SNR) where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability (see Para [0079]) and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement, (see Para [0047])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the channel measurements performed during a plurality of measurement occasions for transmitting by the wireless device in a first spatial direction, a first communication signal in the shared radio frequency band as disclosed in Awadin to transmit the first communication signal in the shared radio frequency band by determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction by obtaining a long-term value of the measurements as disclosed in the teachings of Liu who discloses a long-term value of RSRP measurement metrics is determined by a wireless communication device for determining a beam pair quality indication for selecting and activating a beam pair link (BPL) between the base station and the terminal device for accessing the shared radio frequency band without the medium access restriction, because the motivation lies in Liu that the long-term value of the measurement metrics can characterize the gain level or the communication quality of a beam pair, where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement of the communication. 

Regarding Claim 24, Awadin discloses a non-transitory computer-readable medium (see Para [0182]) having program code recorded thereon (see Para [0182]), the program code comprising: code for (see Para [0182]) causing a wireless communication device see Fig. 23 i.e., WTRU 102, Fig. 24 & Para’s [0130] & [0144]) to perform channel measurements in a shared radio frequency band (see Para’s [0003] i.e., shared unlicensed spectrum, [0046] i.e., mmWave unlicensed spectrum, [0048], [0053], [0094] i.e., PDSCH, & [0124] i.e., the unlicensed band may be shared with other devices) during a plurality of measurement occasions spaced apart in time, (see Fig. 2 & Fig. 3 i.e., LBT measurement occasions & Para’s [0044] i.e., The LBT procedure is defined as a mechanism by which an equipment applies a clear channel assessment (CCA) check before using the channel. The CCA utilizes at least energy detection (i.e., “measurement”) to determine the presence or absence of other signals on a channel in order to determine if a channel is occupied or clear, respectively, [0051], [0053] i.e., The UE consecutively performs a series of full channel access procedures in which extensive channel sensing procedures are deployed to enhance friendly co-existence with other technologies using the same spectrum, for example, they may include, but not limited to, several deterministic channel sensing occasions (i.e., “plurality of measurement occasions” performed by the UE)…on all beams as shown in Fig. 2. This procedure consists of several LBT gaps to perform full channel access procedures on the LBT beams, e.g., b0 for beam 0, b1 for beam 1, b2 for beam 2 and b3 for beam 3 as illustrated in Fig. 2. In each LBT beam gap, the UE may perform channel sensing with the LBT beam and make a decision whether the channel is idle or not for this LBT beam & [0056-0057] i.e., the UE may wait for the next LBT occasion as shown in Fig. 3 (i.e., “plurality of measurement occasions”)).

the channel measurements being based on a plurality of spatial directions; (see Fig. 2 i.e., beams b-b3 measured in each spatial direction & Fig. 4 i.e., beams b0-b9 measured in each spatial direction & Para’s [0053], [0059] i.e., the UE is configured or signaled to perform LBT on multiple directions that may cover spatial directions illustrated in Fig. 2, up to 360°, [0062] i.e., spatial direction of each beam is measured, [0067] i.e., spatial direction of the beams, & [0076]). 

code for causing the wireless communication device to transmit, in a first spatial direction, a first communication signal in the shared radio frequency band, (see Fig. 3 i.e., maximum channel occupancy time (MCOT) & Para’s [0047], [0051], [0056-0057] i.e., Upon the result of the full channel access procedure, the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s). Moreover, the UE may transmit on UL when at least one LBT beam is idle and the UE may not transmit on UL beams that are associated with non-idle LBT beam, [0059] i.e., each beam is associated with a spatial direction and thus includes a first spatial direction, [0062] i.e., Only the UL beams that are associated with idle LBT beams may be used for UL transmission, i.e., the channel in that spatial direction (i.e., “first spatial direction”) is clear & [0067])

the plurality of spatial directions including the first spatial direction. (see Fig. 2 i.e., beams b-b3 measured in each spatial direction & Fig. 4 i.e., beams b0-b9 measured in each spatial direction & Para’s [0053], [0059] i.e., the UE is configured or signaled to perform LBT on multiple directions that may cover spatial directions illustrated in Fig. 2, up to 360°, [0062] i.e., spatial direction of each beam is measured, [0067] i.e., spatial direction of the beams, & [0076]).

While Awadin discloses transmitting, by the wireless communication device in a first spatial direction, the first communication signal in the shared radio frequency band (see Para’s [0047], [0051], [0056-0059], [0062] & [0067]), Awadin does not disclose the claim features of the wireless communication device to determine whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction; and transmitting in the first spatial direction, the first communication signal in the shared radio frequency band without the medium access restriction in response to determining that the channel measurements satisfy the criterion. However the claim features would be rendered obvious in view of Liu et al. US (2020/0396012).

In regards to the claim feature of “determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction”. The claim language “for accessing the shared radio frequency band without a medium access restriction” is simply a statement of intended use and is not considered limiting to the claim. Therefore the claim feature of “for accessing the shared radio frequency band without a medium access restriction” which is intended use is not  limiting to the claim feature of “determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction”. 

Liu discloses determining, by a wireless communication device (see Fig. 1 i.e., UE 106), whether channel measurements satisfy a criterion (see Fig. 5 i.e., obtain long-term value of measurement metrics & Fig. 6 i.e., beam pairs are selected for communication according to ranking 2 (i.e., “satisfying criterion”) which is based on long-term value of the measurement metrics which satisfies a criterion for accessing the shared radio frequency band) 

for accessing the shared radio frequency band (see Fig. 1 & Fig.’s 5-6 & Para’s [0035-0036] i.e., measurement metrics is obtained and when the measurement metrics is better (for example, better than a predetermined threshold) (i.e., “satisfying criterion” for accessing the shared radio frequency band) or the best may be determined to be matched, and they form a matched beam pairs in the downlink/uplink & [0045-0049] i.e., the plurality of BQI elements may further comprise an instantaneous value and/or a long term value of the measurement metrics which may be determined by a wireless communication device such as terminal device or base station, [0060] i.e., shared channel, [0071-0072] i.e., In an embodiment, the long-term value may be an average value or weighted average value of a plurality of instantaneous values of the measurement metrics, [0075] i.e., long-term value of RSRP & [0078-0080] i.e., a terminal device may measure instantaneous values of the measurement metrics periodically to calculate the long-term value…Therefore, the activated BPL can also be selected based on the instantaneous value and long-term value of the measurement metrics, [0080] i.e., beam pairs are selected based on the ranking, [0083] i.e., Based on the correspondence, the beam pair can be selected so that the BQI elements of the beam pair match the quality of service target for communication service, [0087], [0097] i.e., long-term value of measurement metrics is obtained for the beam pair quality indications of the K beams…X beams can be selected, [0108-0109] i.e., activated UL beam pairs are determined based on long-term value & [0114]) without a medium access restriction (see Para’s [0042] i.e., The activated BPL is a BPL used to transmit data/control signals between a base station and a terminal device (i.e., communication between UE and base station occurs “without a medium access restriction”), [0103] i.e., the terminal device may use the activated beam pairs for communication (i.e., communication between UE and base station on the selected BPL occurs “without a medium access restriction” based on the obtained long-term measurements satisfying the criterion), [0109] i.e., the base station may use the activated beam pairs for communication accordingly (i.e., communication occurs “without a medium access restriction”))

and transmitting, by a wireless communication device (see Fig. 1 i.e., UE 104) in a first spatial direction (see Fig. 1 & Para [0036] i.e., selected uplink transmitting beams 106 of the terminal device 104 includes a first spatial direction), a first communication signal in the shared radio frequency band (see Fig. 1 & Para [0036] i.e., uplink transmitting beams 106 of UE will be selected for transmission of a signal to the shared radio frequency band) without the medium access restriction (see Para’s [0042] i.e., The activated BPL is a BPL used to transmit data/control signals between a base station and a terminal device (i.e., communication between UE and base station occurs “without a medium access restriction”), [0103] i.e., the terminal device may use the activated beam pairs for communication (i.e., communication between UE and base station on the selected BPL occurs “without a medium access restriction” based on the obtained long-term measurements satisfying the criterion), [0109] i.e., the base station may use the activated beam pairs for communication accordingly (i.e., communication occurs “without a medium access restriction”)) in response to determining that the channel measurements satisfy the criterion (see Fig.’s 5-6 & Para’s [0035-0036] i.e., measurement metrics is obtained and when the measurement metrics is better (for example, better than a predetermined threshold) (i.e., “satisfying criterion” for accessing the shared radio frequency band) or the best may be determined to be matched, and they form an matched beam pairs in the uplink. In an embodiment of the present disclosure, one or more of the matched beam pairs in the uplink can be selected as candidate beam pair(s) and thereby establishing candidate BPL(s). In an embodiment of the present disclosure, one or more candidate beam pairs in the uplink can be selected as activated beam pair(s) and thereby establishing activated BPL(s), [0042] i.e., BPL is a communication link established by beam pairs in uplink, [0044], [0053], [0071-0072] i.e., long-term value of the measurement metrics is obtained for selecting/activating a corresponding BPL which satisfies criterion for accessing the shared radio frequency band & [0108-0109] i.e., beam pair quality indications of one or more uplink beam pairs (i.e., “uplink transmission”) are determined for the UE based on long-term value of measurement metrics). 

(Liu suggests the long-term value of the measurement metrics can characterize the gain level of a beam pair (for example, characterizing by RSRP or RSRQ) or the communication quality (for example, characterized by SINR or SNR) where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability (see Para [0079]) and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement, (see Para [0047])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the channel measurements performed during a plurality of measurement occasions for transmitting by the wireless device in a first spatial direction, a first communication signal in the shared radio frequency band as disclosed in Awadin to transmit the first communication signal in the shared radio frequency band by determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction by obtaining a long-term value of the measurements as disclosed in the teachings of Liu who discloses a long-term value of RSRP measurement metrics is determined by a wireless communication device for determining a beam pair quality indication for selecting and activating a beam pair link (BPL) between the base station and the terminal device for accessing the shared radio frequency band without the medium access restriction, because the motivation lies in Liu that the long-term value of the measurement metrics can characterize the gain level or the communication quality of a beam pair, where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement of the communication. 

Regarding Claim 28, Awadin discloses a wireless communication device (see Fig. 23 i.e., WTRU 102, Fig. 24 & Para’s [0130] & [0144]) comprising: means for perform channel measurements in a shared radio frequency band (see Para’s [0003] i.e., shared unlicensed spectrum, [0046] i.e., mmWave unlicensed spectrum, [0048], [0053], [0094] i.e., PDSCH, & [0124] i.e., the unlicensed band may be shared with other devices) during a plurality of measurement occasions spaced apart in time, (see Fig. 2 & Fig. 3 i.e., LBT measurement occasions & Para’s [0044] i.e., The LBT procedure is defined as a mechanism by which an equipment applies a clear channel assessment (CCA) check before using the channel. The CCA utilizes at least energy detection (i.e., “measurement”) to determine the presence or absence of other signals on a channel in order to determine if a channel is occupied or clear, respectively, [0051], [0053] i.e., The UE consecutively performs a series of full channel access procedures in which extensive channel sensing procedures are deployed to enhance friendly co-existence with other technologies using the same spectrum, for example, they may include, but not limited to, several deterministic channel sensing occasions (i.e., “plurality of measurement occasions” performed by the UE)…on all beams as shown in Fig. 2. This procedure consists of several LBT gaps to perform full channel access procedures on the LBT beams, e.g., b0 for beam 0, b1 for beam 1, b2 for beam 2 and b3 for beam 3 as illustrated in Fig. 2. In each LBT beam gap, the UE may perform channel sensing with the LBT beam and make a decision whether the channel is idle or not for this LBT beam & [0056-0057] i.e., the UE may wait for the next LBT occasion as shown in Fig. 3 (i.e., “plurality of measurement occasions”)).

the channel measurements being based on a plurality of spatial directions; (see Fig. 2 i.e., beams b-b3 measured in each spatial direction & Fig. 4 i.e., beams b0-b9 measured in each spatial direction & Para’s [0053], [0059] i.e., the UE is configured or signaled to perform LBT on multiple directions that may cover spatial directions illustrated in Fig. 2, up to 360°, [0062] i.e., spatial direction of each beam is measured, [0067] i.e., spatial direction of the beams, & [0076]). 

means for transmitting, in a first spatial direction, a first communication signal in the shared radio frequency band, (see Fig. 3 i.e., maximum channel occupancy time (MCOT) & Para’s [0047], [0051], [0056-0057] i.e., Upon the result of the full channel access procedure, the UE may only transmit on the UL beams that are associated with the idle LBT beams, i.e., the channel is clear for accessing to the associated UL beam(s). Moreover, the UE may transmit on UL when at least one LBT beam is idle and the UE may not transmit on UL beams that are associated with non-idle LBT beam, [0059] i.e., each beam is associated with a spatial direction and thus includes a first spatial direction, [0062] i.e., Only the UL beams that are associated with idle LBT beams may be used for UL transmission, i.e., the channel in that spatial direction (i.e., “first spatial direction”) is clear & [0067])

the plurality of spatial directions including the first spatial direction. (see Fig. 2 i.e., beams b-b3 measured in each spatial direction & Fig. 4 i.e., beams b0-b9 measured in each spatial direction & Para’s [0053], [0059] i.e., the UE is configured or signaled to perform LBT on multiple directions that may cover spatial directions illustrated in Fig. 2, up to 360°, [0062] i.e., spatial direction of each beam is measured, [0067] i.e., spatial direction of the beams, & [0076]).

While Awadin discloses transmitting, by the wireless communication device in a first spatial direction, the first communication signal in the shared radio frequency band (see Para’s [0047], [0051], [0056-0059], [0062] & [0067]), Awadin does not disclose the claim features of means for determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction; and transmitting in the first spatial direction, the first communication signal in the shared radio frequency band without the medium access restriction in response to determining that the channel measurements satisfy the criterion. However the claim features would be rendered obvious in view of Liu et al. US (2020/0396012).

In regards to the claim feature of “determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction”. The claim language “for accessing the shared radio frequency band without a medium access restriction” is simply a statement of intended use and is not considered limiting to the claim. Therefore the claim feature of “for accessing the shared radio frequency band without a medium access restriction” which is intended use is not  limiting to the claim feature of “determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction”. 

Liu discloses means for determining, by a wireless communication device (see Fig. 1 i.e., UE 106), whether channel measurements satisfy a criterion (see Fig. 5 i.e., obtain long-term value of measurement metrics & Fig. 6 i.e., beam pairs are selected for communication according to ranking 2 (i.e., “satisfying criterion”) which is based on long-term value of the measurement metrics which satisfies a criterion for accessing the shared radio frequency band) 

for accessing the shared radio frequency band (see Fig. 1 & Fig.’s 5-6 & Para’s [0035-0036] i.e., measurement metrics is obtained and when the measurement metrics is better (for example, better than a predetermined threshold) (i.e., “satisfying criterion” for accessing the shared radio frequency band) or the best may be determined to be matched, and they form a matched beam pairs in the downlink/uplink & [0045-0049] i.e., the plurality of BQI elements may further comprise an instantaneous value and/or a long term value of the measurement metrics which may be determined by a wireless communication device such as terminal device or base station, [0060] i.e., shared channel, [0071-0072] i.e., In an embodiment, the long-term value may be an average value or weighted average value of a plurality of instantaneous values of the measurement metrics, [0075] i.e., long-term value of RSRP & [0078-0080] i.e., a terminal device may measure instantaneous values of the measurement metrics periodically to calculate the long-term value…Therefore, the activated BPL can also be selected based on the instantaneous value and long-term value of the measurement metrics, [0080] i.e., beam pairs are selected based on the ranking, [0083] i.e., Based on the correspondence, the beam pair can be selected so that the BQI elements of the beam pair match the quality of service target for communication service, [0087], [0097] i.e., long-term value of measurement metrics is obtained for the beam pair quality indications of the K beams…X beams can be selected, [0108-0109] i.e., activated UL beam pairs are determined based on long-term value & [0114]) without a medium access restriction (see Para’s [0042] i.e., The activated BPL is a BPL used to transmit data/control signals between a base station and a terminal device (i.e., communication between UE and base station occurs “without a medium access restriction”), [0103] i.e., the terminal device may use the activated beam pairs for communication (i.e., communication between UE and base station on the selected BPL occurs “without a medium access restriction” based on the obtained long-term measurements satisfying the criterion), [0109] i.e., the base station may use the activated beam pairs for communication accordingly (i.e., communication occurs “without a medium access restriction”))

and transmitting, by a wireless communication device (see Fig. 1 i.e., UE 104) in a first spatial direction (see Fig. 1 & Para [0036] i.e., selected uplink transmitting beams 106 of the terminal device 104 includes a first spatial direction), a first communication signal in the shared radio frequency band (see Fig. 1 & Para [0036] i.e., uplink transmitting beams 106 of UE will be selected for transmission of a signal to the shared radio frequency band) without the medium access restriction (see Para’s [0042] i.e., The activated BPL is a BPL used to transmit data/control signals between a base station and a terminal device (i.e., communication between UE and base station occurs “without a medium access restriction”), [0103] i.e., the terminal device may use the activated beam pairs for communication (i.e., communication between UE and base station on the selected BPL occurs “without a medium access restriction” based on the obtained long-term measurements satisfying the criterion), [0109] i.e., the base station may use the activated beam pairs for communication accordingly (i.e., communication occurs “without a medium access restriction”)) in response to determining that the channel measurements satisfy the criterion (see Fig.’s 5-6 & Para’s [0035-0036] i.e., measurement metrics is obtained and when the measurement metrics is better (for example, better than a predetermined threshold) (i.e., “satisfying criterion” for accessing the shared radio frequency band) or the best may be determined to be matched, and they form an matched beam pairs in the uplink. In an embodiment of the present disclosure, one or more of the matched beam pairs in the uplink can be selected as candidate beam pair(s) and thereby establishing candidate BPL(s). In an embodiment of the present disclosure, one or more candidate beam pairs in the uplink can be selected as activated beam pair(s) and thereby establishing activated BPL(s), [0042] i.e., BPL is a communication link established by beam pairs in uplink, [0044], [0053], [0071-0072] i.e., long-term value of the measurement metrics is obtained for selecting/activating a corresponding BPL which satisfies criterion for accessing the shared radio frequency band & [0108-0109] i.e., beam pair quality indications of one or more uplink beam pairs (i.e., “uplink transmission”) are determined for the UE based on long-term value of measurement metrics). 

(Liu suggests the long-term value of the measurement metrics can characterize the gain level of a beam pair (for example, characterizing by RSRP or RSRQ) or the communication quality (for example, characterized by SINR or SNR) where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability (see Para [0079]) and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement, (see Para [0047])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the channel measurements performed during a plurality of measurement occasions for transmitting by the wireless device in a first spatial direction, a first communication signal in the shared radio frequency band as disclosed in Awadin to transmit the first communication signal in the shared radio frequency band by determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction by obtaining a long-term value of the measurements as disclosed in the teachings of Liu who discloses a long-term value of RSRP measurement metrics is determined by a wireless communication device for determining a beam pair quality indication for selecting and activating a beam pair link (BPL) between the base station and the terminal device for accessing the shared radio frequency band without the medium access restriction, because the motivation lies in Liu that the long-term value of the measurement metrics can characterize the gain level or the communication quality of a beam pair, where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement of the communication. 

Claims 2-4, 17-18, 25-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al. US (2021/0392683) in view of Liu et al. US (2020/0396012) as applied to claim 1 above, and further in view of Park et al. US (2019/0253115).

Regarding Claim 2 the combination of Awadin in view of Liu discloses the method of claim 1, but does not disclose the claim feature of wherein the determining whether the channel measurements satisfy the criterion comprises: determining whether each measurement determined from a set of consecutive measurement occasions of the plurality of measurement occasions satisfies the criterion. However the claim feature would be rendered obvious in view of Park et al. US (2019/0253115).

Park discloses wherein determining whether the channel measurements satisfy the criterion comprises: determining whether each measurement determined from a set of consecutive measurement occasions of the plurality of measurement occasions satisfies the criterion (see Fig. 12 i.e., best beam in each measurement time window satisfies a criterion for strongest or best beam with highest power in each measurement occasion & Para’s [0178], [0185], & [0188-0189] i.e., a UE measures received power three times (i.e., “set of consecutive measurement occasions”) within a time window for calculating an average in the time domain. The best beam in the first measurement is beam #2, and the UE measures received power P0 in the first time window. Next, the best beam in the second measurement is beam #3, and the UE measures received power P1 in the second time window. Lastly, the best beam in the third measurement is beam #1, and the UE measures received power P2 in the third time window).

(Park suggests the UE can perform the long-term RRM measurement method for a TRP set where the UE intends to perform RRM for cell selection or for handover to a TRP (see Para’s [0176], [0178], [0185], & [0188-0189])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the determining whether the channel measurements satisfy the criterion as disclosed in Awadin in view of Liu to include determining whether each measurement determined from a set of consecutive measurement occasions of the plurality of measurement occasions satisfies the criterion as disclosed in the long-term RRM measurement performed in the teachings of Park because the motivation lies in Park that the UE performs the long-term RRM measurement method for a TRP when the UE intends to perform RRM for cell selection or for handover to a TRP for successfully connecting to the TRP.  
 
Regarding Claim 3, the combination of Awadin in view of Liu discloses the method of claim 2, does not disclose wherein the determining whether the channel measurements satisfy the criterion comprises: determining whether each measurement determined from the set of consecutive measurement occasions of the plurality of measurement occasions satisfies a threshold. However the claim feature would be rendered obvious in view of Park et al. US (2019/0253115).

Park discloses determining whether each measurement determined from the set of consecutive measurement occasions of the plurality of measurement occasions satisfies a threshold (see Para’s [0188] i.e., the best beam is selected in each measurement time window which satisfies a threshold for the best beam meeting the highest received power (i.e., satisfying a threshold)). 

(Park suggests the UE can perform the long-term RRM measurement method for a TRP set where the UE intends to perform RRM for cell selection or for handover to a TRP (see Para’s [0176], [0178], [0185], & [0188-0189])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the determining whether the channel measurements satisfy the criterion as disclosed in Awadin in view of Liu to include determining whether each measurement determined from the set of consecutive measurement occasions of the plurality of measurement occasions satisfies a threshold as disclosed in the long-term RRM measurement performed in the teachings of Park because the motivation lies in Park that the UE performs the long-term RRM measurement method for a TRP when the UE intends to perform RRM for cell selection or for handover to a TRP for successfully connecting to the TRP.  

Regarding Claim 4, the combination of Awadin in view of Liu discloses the method of claim 1, but does not disclose the claim feature of wherein the determining whether the channel measurements satisfy the criterion comprises: determining whether a predetermined number of channel measurements determined from a set of measurement occasions of the plurality of measurement occasions satisfies the criterion. However the claim feature would be rendered obvious in view of Park et al. US (2019/0253115).

Park discloses determining whether a predetermined number of channel measurements determined from a set of measurement occasions of the plurality of measurement occasions satisfies the criterion (see Fig. 12 i.e., best beam in each measurement time window satisfies a criterion for strongest or best beam with highest power in each measurement occasion & Para’s [0188-0189] i.e., a UE measures received power three times (i.e., “predetermined number of channel measurements”) within a time window for calculating an average in the time domain. The best beam in the first measurement is beam #2, and the UE measures received power P0 in the first time window. Next, the best beam in the second measurement is beam #3, and the UE measures received power P1 in the second time window. Lastly, the best beam in the third measurement is beam #1, and the UE measures received power P2 in the third time window).

(Park suggests the UE can perform the long-term RRM measurement method for a TRP set where the UE intends to perform RRM for cell selection or for handover to a TRP (see Para’s [0176], [0178], [0185], & [0188-0189])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the determining whether the channel measurements satisfy the criterion as disclosed in Awadin in view of Liu to include determining whether a predetermined number of channel measurements determined from a set of measurement occasions of the plurality of measurement occasions satisfies the criterion as disclosed in the long-term RRM measurement performed in the teachings of Park because the motivation lies in Park that the UE performs the long-term RRM measurement method for a TRP when the UE intends to perform RRM for cell selection or for handover to a TRP for successfully connecting to the TRP.  

Regarding Claim 17, the claim is directed towards a wireless communication device which performs the same claim features as the method in claim 2. Therefore claim 17 is rejected as obvious over the combination of Awadin in view of Liu, and further in view of Park as in claim 2.  

Regarding Claim 18, the claim is directed towards a wireless communication device which performs the same claim features as the method in claim 4. Therefore claim 18 is rejected as obvious over the combination of Awadin in view of Liu, and further in view of Park as in claim 4.  

Regarding Claim 25, the claim is directed towards a non-transitory computer-readable medium which performs the same claim features as the method in claim 2. Therefore claim 25 is rejected as obvious over the combination of Awadin in view of Liu, and further in view of Park as in claim 2.  

Regarding Claim 26, the claim is directed towards a non-transitory computer-readable medium which performs the same claim features as the method in claim 4. Therefore claim 26 is rejected as obvious over the combination of Awadin in view of Liu, and further in view of Park as in claim 4.  

Regarding Claim 29, the claim is directed towards a wireless communication device  which performs the same claim features as the method in claim 2. Therefore claim 29 is rejected as obvious over the combination of Awadin in view of Liu, and further in view of Park as in claim 2.  

Claims 5, 19, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al. US (2021/0392683) in view of Liu et al. US (2020/0396012) as applied to claim 1 above, and further in view of Scherzer et al. US (2002/0146983).

Regarding Claim 5, Awadin discloses the method of claim 1, but does not disclose wherein the transmitting the first communication signal comprises: transmitting, by the wireless communication device, the first communication signal using a transmission beam having a beam width without satisfying the beam width threshold. However the claim feature would be rendered obvious in view of Liu et al. US (2020/0396012).

Liu discloses transmitting, by the wireless communication device, the first communication signal using a transmission beam having a beam width without satisfying the beam width threshold since the transmission is performed without a medium access restriction which includes a beam width threshold, (see Para’s [0035-0036] i.e., beam transmissions include a beam width, [0039-0041] i.e., beam width [0042] i.e., The activated BPL is a BPL used to transmit data/control signals between a base station and a terminal device (i.e., communication between UE and base station occurs “without a medium access restriction” including a beam width threshold), [0103] i.e., the terminal device may use the activated beam pairs for communication (i.e., communication between UE and base station on the selected BPL occurs “without a medium access restriction” based on the obtained long-term measurements satisfying the criterion), [0109] i.e., the base station may use the activated beam pairs for communication accordingly (i.e., communication occurs “without a medium access restriction” including a beam width threshold))

(Liu suggests the long-term value of the measurement metrics can characterize the gain level of a beam pair (for example, characterizing by RSRP or RSRQ) or the communication quality (for example, characterized by SINR or SNR) where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability (see Para [0079]) and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement, (see Para [0047])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the channel measurements performed during a plurality of measurement occasions for transmitting by the wireless device in a first spatial direction, a first communication signal in the shared radio frequency band as disclosed in Awadin to transmit the first communication signal in the shared radio frequency band by determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction by obtaining a long-term value of the measurements as disclosed in the teachings of Liu because the motivation lies in Liu that the long-term value of the measurement metrics can characterize the gain level or the communication quality of a beam pair, where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement of the communication. 

The combination of Awadin in view of Liu does not disclose the claim feature of wherein the medium access restriction includes a beam width threshold. However the claim feature would be rendered obvious in view of Scherzer et al. US (2002/0146983).

Scherzer discloses wherein a medium access restriction includes a beam width threshold (see Para’s [0023], [0051] i.e., maximum beam width…The beam width information preferably provides a beam width and/or other beam configuration information, at a currently updated level of optimization, to be used with mobile units disposed in the associated sector, & [0056]). 

(Scherzer suggests the beam width threshold is determined to be suitable for serving a particular segment in the communication system at a currently updated level of optimization, to be used with mobile units disposed in the associated sector (see Para’s [0023] & [0051])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the teachings of Awadin in view of Liu to implement a medium access restriction which includes a beam width threshold as disclosed in the teachings of Scherzer because the motivation lies in Scherzer that the beam width threshold is determined to be suitable for serving a particular segment in the communication system at a currently updated level of optimization, to be used with mobile units disposed in the associated sector. 

Regarding Claim 19, the claim is directed towards a wireless communication device which performs the same claim features as claim 5. Therefore claim 19 is rejected as obvious over the combination of Awadin in view of Liu, and further in view of Scherzer as in claim 5. 

Regarding Claim 27, the claim is directed towards a non-transitory computer-readable medium which performs the same claim features as claim 5. Therefore claim 27 is rejected as obvious over the combination of Awadin in view of Liu, and further in view of Scherzer as in claim 5. 

Regarding Claim 30, the claim is directed towards a wireless communication device  which performs the same claim features as claim 5. Therefore claim 30 is rejected as obvious over the combination of Awadin in view of Liu, and further in view of Scherzer as in claim 5. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al. US (2021/0392683) in view of Liu et al. US (2020/0396012) as applied to claim 1 above, and further in view of Zhang et al. US (2021/0029653).

Regarding Claim 6, Awadin discloses the method of claim 1, but does not disclose, wherein the transmitting the first communication signal comprises: transmitting, by the wireless communication device, the first communication signal using a transmit power without satisfying the transmit power threshold. However the claim feature would be rendered obvious in view of Liu et al. US (2020/0396012).

Liu discloses wherein the transmitting the first communication signal comprises: transmitting, by the wireless communication device, the first communication signal using a transmit power without satisfying the transmit power threshold (see Para’s [0035-0036] i.e., beam transmissions are transmitted using a transmit power without medium access restriction including a power transmit threshold thus not satisfying the threshold, [0157] i.e., transmission power data, [0042] i.e., The activated BPL is a BPL used to transmit data/control signals between a base station and a terminal device (i.e., communication between UE and base station occurs “without a medium access restriction” including a transmit power threshold), [0103] i.e., the terminal device may use the activated beam pairs for communication (i.e., communication between UE and base station on the selected BPL occurs “without a medium access restriction” based on the obtained long-term measurements satisfying the criterion), [0109] i.e., the base station may use the activated beam pairs for communication accordingly (i.e., communication occurs “without a medium access restriction” including a transmit power threshold))

(Liu suggests the long-term value of the measurement metrics can characterize the gain level of a beam pair (for example, characterizing by RSRP or RSRQ) or the communication quality (for example, characterized by SINR or SNR) where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability (see Para [0079]) and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement, (see Para [0047])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the channel measurements performed during a plurality of measurement occasions for transmitting by the wireless device in a first spatial direction, a first communication signal in the shared radio frequency band as disclosed in Awadin to transmit the first communication signal in the shared radio frequency band by determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction by obtaining a long-term value of the measurements as disclosed in the teachings of Liu because the motivation lies in Liu that the long-term value of the measurement metrics can characterize the gain level or the communication quality of a beam pair, where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement of the communication. 

The combination of Awadin in view of Liu does not disclose the claim feature of wherein the medium access restriction includes a transmit power threshold. However the claim feature would be rendered obvious in view of Zhang et al. US (2021/0029653).

Zhang discloses wherein the medium access restriction includes a transmit power threshold (see Para’s [0003] i.e., the maximum transmission power threshold is typically set to a fixed and pre-configured value according to and allowed by national rules and regulations (e.g., FCC standards) & [0028] i.e., The nodes are configured to use the maximum transmission power threshold in an attempt to mitigate unknown and uncontrolled factors (e.g., radio interference)).

(Zhang suggests the nodes are configured to use the maximum transmission power threshold in an attempt to mitigate unknown and uncontrolled factors such as radio interference), (see Para [0028])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the teachings of Awadin in view of Liu to implement a medium access restriction which includes a transmit power threshold as disclosed in the teachings of Zhang because the motivation lies in Zhang that the nodes are configured to use the maximum transmission power threshold in an attempt to mitigate unknown and uncontrolled factors such as radio interference. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al. US (2021/0392683) in view of Liu et al. US (2020/0396012) as applied to claim 1 above, further in view of IWAI et al. US (2022/0131666), and further in view of Liu et al. US (2019/0081761).

Regarding Claim 7, the combination of Awadin in view of Liu does not disclose the claim features of the method of claim 1, wherein the medium access restriction includes a transmit power spectral density (PSD) threshold. However the claim features would be rendered obvious in view of IWAI et al. US (2022/0131666).

IWAI discloses wherein the medium access restriction includes a transmit power spectral density (PSD) threshold (see Para [0035] i.e., In unlicensed bands, the upper limit of Power Spectral Density (PSD) is defined by laws, for example, imposes the upper limit of 10dBm/MHz (17dBm/Hz depending on the band), for example, for the PSD in the 5GHz band on terminals).

(Iwai suggests the upper limit of power spectral density is applied to the terminals for complying with regulations and the UE having a power control function for controlling power which results in reduced interference on the communication medium due to high transmission power (see Para [0035])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the teachings of Awadin in view of Liu to implement a medium access restriction which includes a transmit power spectral density (PSD) threshold as disclosed in the teachings of Iwai because the motivation lies in Iwai the upper limit of power spectral density is applied to the terminals for complying with regulations and the UE having a power control function for controlling power which results in reduced interference on the communication medium due to high transmission power. 

The combination of Awadin in view of Liu, and further in view of Iwai does not disclose the claim feature of and wherein the transmitting the first communication signal comprises: transmitting, by the wireless communication device, the first communication signal having a transmit PSD without satisfying the transmit PSD threshold. However the claim feature would be rendered obvious in view of Liu et al. US (2019/0081761). 

Liu discloses wherein the transmitting the first communication signal comprises: transmitting, by the wireless communication device, the first communication signal having a transmit PSD without satisfying the transmit PSD threshold (see Para [0096] i.e., a narrow bandwidth beam high PSD is used for transmission which doesn’t satisfy a transmit power spectrum density (PSD) threshold).

(Liu suggests a higher PSD is obtained which increases a transmission distance for ensuring the transmission of the common control information (see Para [0096])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the transmission of the first communication signal as disclosed in Awadin in view of Liu, and further in view of Iwai to comprise transmitting, by the wireless communication device, the first communication signal having a transmit PSD without satisfying the transmit PSD threshold as disclosed in the teachings of Liu because the motivation lies in Liu that a higher power spectral density (PSD) transmission is obtained which increases a transmission distance for ensuring the transmission of the common control information. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al. US (2021/0392683) in view of Liu et al. US (2020/0396012) as applied to claim 1 above, and further in view of Park et al. US (2019/0014594). 

Regarding Claim 8, the combination of Awadin in view of Liu discloses the method of claim 1, and wherein the transmitting the first communication signal comprises: transmitting, by the wireless communication device, the first communication signal based on a duty cycle that is without satisfying a duty cycle threshold, (see Fig. 3 i.e., MCOT & Para’s [0005] i.e., maximum channel occupancy time (MCOT) values among the LBT beams will perform transmission of the first signal based on the MCOT without satisfying a medium access restriction including a duty cycle threshold, [0057] i.e., UE may proceed transmitting the scheduled or configured data bursts on beams b0 and b2 (i.e., on MCOT) & [0097-0098])  

The combination of Awadin in view of Liu does not disclose wherein the medium access restriction includes a duty cycle threshold. However the claim feature would be rendered obvious in view of Park et al. US (2019/0014594).

Park discloses wherein the medium access restriction includes a duty cycle threshold (see Table 2 & Para’s [0130] i.e., MCOT (maximum channel occupancy time) and the like are defined according to each of the channel access priority classes)…limited maximum transmission time (i.e., “duty cycle threshold”) & [0131] i.e., MCOT is determined in environment where other RAT such as Wi-Fi does not exist (e.g., by level of regulation)).

Park suggests the maximum channel occupancy time (MCOT) is defined based on the channel access priority class for satisfying and complying with the MCOT threshold according to its channel access priority class, (see Table 2 & Para’s [0130-0131]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the teachings of Awadin in view of Liu to implement a medium access restriction which includes a duty cycle threshold as disclosed in the teachings of Park because the motivation lies in Park that the maximum channel occupancy time (MCOT) threshold is defined based on the channel access priority class for satisfying and complying with the MCOT threshold according to its channel access priority class. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Awadin et al. US (2021/0392683) in view of Liu et al. US (2020/0396012) as applied to claim 1 above, and further in view of FWU et al. US (2015/0264699). 

Regarding Claim 9, Awadin discloses the method of claim 1, but does not disclose wherein the transmitting the first communication signal comprises: transmitting the first communication signal without performing the LBT. However the claim feature would be rendered obvious in view of Liu et al. US (2020/0396012).

Liu discloses transmitting a first communication signal without performing the LBT (see Para’s [0035-0036] i.e., uplink transmitting beams 106 of UE will be selected for transmission of a signal to the shared radio frequency band without medium access restriction including LBT, [0042] i.e., The activated BPL is a BPL used to transmit data/control signals between a base station and a terminal device (i.e., communication between UE and base station occurs “without a medium access restriction” including LBT), [0103] i.e., the terminal device may use the activated beam pairs for communication (i.e., communication between UE and base station on the selected BPL occurs “without a medium access restriction” based on the obtained long-term measurements satisfying the criterion), [0109] i.e., the base station may use the activated beam pairs for communication accordingly (i.e., communication occurs “without a medium access restriction”) including LBT). 

(Liu suggests the long-term value of the measurement metrics can characterize the gain level of a beam pair (for example, characterizing by RSRP or RSRQ) or the communication quality (for example, characterized by SINR or SNR) where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability (see Para [0079]) and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement, (see Para [0047])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the channel measurements performed during a plurality of measurement occasions for transmitting by the wireless device in a first spatial direction, a first communication signal in the shared radio frequency band as disclosed in Awadin to transmit the first communication signal in the shared radio frequency band by determining whether the channel measurements satisfy a criterion for accessing the shared radio frequency band without a medium access restriction by obtaining a long-term value of the measurements as disclosed in the teachings of Liu because the motivation lies in Liu that the long-term value of the measurement metrics can characterize the gain level or the communication quality of a beam pair, where selection of activated beam pairs based on this BQI element can facilitate selection of a BPL with high stability and helps to ensure the data rate level or transmission quality of the communication, thereby meeting the data rate requirement of the communication. 
The combination of Awadin in view of Liu does not disclose wherein the medium access restriction includes a listen-before-talk (LBT). However the claim feature would be rendered obvious in view of FWU et al. US (2015/0264699).

FWU discloses wherein the medium access restriction includes a listen-before-talk (LBT) (see Para [0044] i.e., In order to follow restrictions (such as regulatory restrictions) of the unlicensed band, the OFF/dormant subframes can be used to perform protocols such as listen before transmit (LBT) to scan if the wireless medium is busy or idle).

(FWU suggests in order to follow restrictions (such as regulatory restrictions) of the unlicensed band, the OFF/dormant subframes can be used to perform protocols such as listen before transmit (LBT) to scan if the wireless medium is busy or idle (see Para [0044])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the teachings of Awadin in view of Liu to implement a medium access restriction which includes a listen-before-talk (LBT)as disclosed in the teachings of FWU because the motivation lies in FWU that in order to follow restrictions (such as regulatory restrictions) of the unlicensed band, the OFF/dormant subframes can be used to perform protocols such as listen before transmit (LBT) to scan if the wireless medium is busy or idle for following regulatory restrictions. 
Regarding Claim 20, the claim is directed towards a wireless communication device which performs the same claim features as the method in claim 9. Therefore claim 20 is rejected as obvious over the combination of Awadin in view of Liu, and further in view of FWU as in claim 9.  

Allowable Subject Matter
8.	Claims 10-15 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461